Title: From Benjamin Franklin to Nathaniel Falconer, 28 July 1783
From: Franklin, Benjamin
To: Falconer, Nathaniel


          
            Dear Friend,
            Passy, July 28. 1783.
          
          I received your Favour of the 18th. Capt. Barney brought us the Dispatches we so long
            expected. Mr Deane as you observe is lost: Dr Bancroft is I believe steady to the
            Interest of his Country, and will make an agreable Passenger if you can take him. You
            desire to know something of the State of Affairs here. Every thing goes well with
            respect to this Court & the other Friendly Powers. What England is doing, or means
            to do; or why the Definitive Treaty is so long delay’d, I know perhaps less than you do;
            as, being in that Country, you may have Opportunities of hearing more than I can. For my
            self, I am at present as hearty & well as I have been these many Years; and as happy
            as a Man can be where every body strives to make him so. The French are an amiable
            People to live with: They love me, & I love them. Yet I do not feel my self at home,
            & I wish to die in my own Country.— Barney will sail this Week with our Dispatches.
            A good Voyage to you, my Friend; and may God ever bless you.
          
            B Franklin
            Capt. Falconer
          
         
          Addressed: To / Captain Nathl. Falconer
            / at the Pensilvania Coffeehouse / Birchin Lane / London
          Endorsed: Benja Franklin Passy 28 July
            1783
        